Exhibit 10.1

AMENDED AND RESTATED OPERATING EXPENSE RESPONSIBILITY AGREEMENT

This Amended and Restated Operating Expense Responsibility Agreement, entered
into on the date set forth below, is by and among TriLinc Global, LLC, a
Delaware limited liability company (“Sponsor”), TriLinc Advisors, LLC, a
Delaware limited liability company (“Advisor”), and TriLinc Global Impact Fund,
LLC, a Delaware limited liability company (“Fund” and together with the Sponsor
and the Advisor, the “Parties”).

WHEREAS, the Sponsor has agreed to be responsible for the payment of the Fund’s
cumulative operating costs paid through and including June 30, 2014
(collectively as set forth in Exhibit A hereto and referred to as “Fund
Expenses”).

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

1. Expense Responsibility for Fund Expenses. The Sponsor shall pay the Fund
Expenses and will not seek reimbursement of the Fund Expenses until the Fund has
raised at least $200 million of gross proceeds (the “Gross Proceeds Hurdle”) in
the Company’s public offering of units of its limited liability company interest
pursuant to the Registration Statement on Form S-1 (File No. 333-185676), as
declared effective by the Securities and Exchange Commission on February 25,
2013. To the extent the Fund is not successful in satisfying the Gross Proceeds
Hurdle, no amount will be payable by the Fund for reimbursement to the Sponsor
of the Fund Expenses.

 

2. Entire Agreement. This Agreement sets forth the entire agreement of the
Parties with respect to the matters contained herein and no prior or
contemporaneous agreement or understanding pertaining to any such matter shall
be effective for any purpose.

 

3. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without regard to
its principles of conflicts of laws.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on August 8, 2014

 

TRILINC GLOBAL, LLC By:     Name:   Title:   TRILINC ADVISORS, LLC By:     Name:
  Title:   TRILINC GLOBAL IMPACT FUND, LLC By:     Name:   Title:  



--------------------------------------------------------------------------------

Exhibit A

Schedule of Services Incurred by TriLinc Global Impact Fund, LLC through June
30, 2014

 

Vendor

  

Description of Services

  

Amount

 

AccuConference

   Communications    $ 1,610   

ANDE

   2013-2014 Membership      5,000   

ASTA

   Document Translation      1,167   

Bank of NY Mellon

   Fund Administration      90,000   

Bank of NY Mellon

   Bank fees      17,055   

Board of Managers

   Board Wages      276,500   

Board of Managers

   Board Meeting      46,590   

Credit Cards

   Travel - Dead deal costs      62,987   

Deloitte & Touche

   Audit      383,015   

Deloitte & Touche

   Tax services      96,977   

DST Systems, Inc.

   Transfer Agent      255,579   

Duff & Phelps

   Valuation services      10,225   

Emtek Solutions, LLC

   PAES/TAS      7,875   

Federal Agent

   PAES/TAS      12,750   

Greenberg Traurig

   Legal Services      268,786   

IDB Bank

   Due Diligence      50,000   

iUVO Talent

   PAES/TAS      12,318   

Josh Zuckerwise

   Travel expenses      4,023   

Legatum Global Development Limited

   PAES/TAS      292,500   

Lewis Kopp

   Expense reimbursement      14,348   

Maples and Calder

   Legal Services      10,138   

MF Analytics

   PAES/TAS      65,159   

PathNorth

   2013 Core Membership      4,167   

Paul Sanford

   Travel expenses      5,212   

Payroll

   PAES/TAS      150,091   

Pinnacle Fund Administration, LLC

   Fund Administration      7,000   

Robert Mora

   PAES/TAS      97,791   

Rothstein Kass

   SOX Implementation/Compliance      62,077   

RR Donnelley

   10-Q & 8-K Processing      77,883   

Spolin Cohen

   Legal Services      30,818   

State of California

   Franchise fees      1,695   

State of Delaware

   Franchise fees      250   

Steve Napleton

   Travel expenses      8,979   

Tanir Helayel

   PAES/TAS      6,779   

Trilinc Advisors, LLC

   Copies, postage and miscellaneous      12,878   

Trilinc Advisors, LLC

   eFront      72,253   

Trilinc Advisors, LLC

   Management fees      175,805   

Trilinc Advisors, LLC

   Incentive fees      197,069   

Troy Wiseman

   Expense reimbursement      9,701   

Trustees of Tufts College

   PAES/TAS      18,150   

Various

   PAES/TAS      14,601   

Willis

   Fund Insurance      77,005         

 

 

        $ 3,014,805         

 

 

 